Exhibit 10.3

 

AMENDMENT NO. 6

 

Amendment No. 6 (this “Amendment”), dated as of July 14, 2008, among FH Partners
LLC, a Texas limited liability company (the “Borrower”), the financial
institutions (each a “Lender” and collectively, the “Lenders”) party to that
certain Revolving Credit Agreement, dated as of August 26, 2005 (as heretofore
amended or otherwise modified, the “Loan Agreement”), among the Borrower, the
Lenders and Bank of Scotland plc, as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested that the Lenders amend the Loan Agreement to
add new Section 8A (a)(v) and (vi) thereto; and

 

WHEREAS, the Lenders are willing to consent to the foregoing on and subject to
the terms hereof.

 

NOW THEREFORE, it is agreed:

 


1.             DEFINITIONS. ALL THE CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED HEREIN
UNLESS OTHERWISE DEFINED IN THE RECITALS TO THIS AMENDMENT.


 


2.             EFFECT OF AMENDMENT.  AS USED IN THE LOAN AGREEMENT (INCLUDING
ALL EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON
AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE, ANY REFERENCE TO THE LOAN
AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY.


 


3.             REPRESENTATIONS AND AGREEMENTS. TO INDUCE THE LENDERS TO ENTER
INTO THIS AMENDMENT AND TO GRANT THE CONSENT CONTAINED HEREIN, THE BORROWER
HEREBY REPRESENTS AND WARRANTS TO THE LENDERS (WHICH REPRESENTATIONS AND
WARRANTIES ARE MADE AS OF THE DATE HEREOF AND AS OF THE AMENDMENT CLOSING DATE)
AND AGREES FOR THE BENEFIT OF THE LENDERS (WHICH REPRESENTATIONS, WARRANTIES AND
AGREEMENTS SHALL SURVIVE THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT), AS FOLLOWS:


 


(A)           NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(B)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE BORROWER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION.


 


(D)           THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS SUBJECT, AS TO
ENFORCEABILITY, TO APPLICABLE

 

--------------------------------------------------------------------------------


 


BANKRUPTCY, INSOLVENCY, REORGANIZATION AND SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW).


 


(E)           NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE AUGUST 26, 2005.


 


4.             REQUESTS.  BORROWER HEREBY REQUESTS THAT THE LENDERS AGREE TO AN
AMENDMENT OF THE LOAN AGREEMENT TO ADD NEW SECTION 8A(A)(IV) AND (V) THERETO.


 


5.             AMENDMENT.  IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS SET FORTH HEREIN, AS OF THE DATE HEREOF, THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


 

“Average Net Present Value” shall mean, for any period, the sum of the Net
Present Value of all of the Borrower’s Asset Pools reported on the twelve most
recent monthly Borrowing Base Certificates (irrespective of any Borrowing Base
Certificate delivered in connection with a Notice of Borrowing) delivered by the
Borrower pursuant to this Agreement, divided by twelve.

 

“Cash Conversion Rate” shall mean, for any period, the ratio obtained by
dividing Net Collections by Average Net Present Value for such period.

 

 “Total Interest and Fee Expense” shall mean, for any period, total interest and
fees payable during such period by the Borrower under this Agreement.

 


(B)           SECTION 8A.  SECTION 8A(A) OF THE AGREEMENT IS AMENDED BY ADDING
THERETO NEW SUBSECTIONS (V) AND (VI) TO READ IN THEIR ENTIRETY AS FOLLOWS:


 


(V)  MAINTAIN A RATIO OF NET COLLECTIONS TO TOTAL INTEREST AND FEE EXPENSE OF
NOT LESS THAN 7.00 TO 1.00 FOR THE FOUR FISCAL QUARTERS THEN ENDED;


 


(VI)  MAINTAIN A CASH CONVERSION RATE OF NOT LESS THAN 35% FOR THE FOUR FISCAL
QUARTERS THEN ENDED;


 


6.             EFFECTIVENESS. THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE HEREOF WHEN EACH OF THE FOLLOWING CONDITIONS (THE FIRST DATE ON WHICH ALL
SUCH CONDITIONS HAVE BEEN SO SATISFIED (OR SO WAIVED) IS HEREIN REFERRED TO AS
THE “AMENDMENT CLOSING DATE”) HAS BEEN FULFILLED TO THE SATISFACTION OF THE
AGENT (OR WAIVED BY THE AGENT IN ITS SOLE DISCRETION):


 


(A)           THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE EXECUTED A COPY
HEREOF, AND DELIVERED THE FOREGOING TO THE AGENT AT 1095 AVENUE OF THE AMERICAS,
NEW YORK, NEW YORK 10036 (ATTENTION: LOAN DOCUMENTATION);


 


(B)           ON THE AMENDMENT CLOSING DATE, BOTH BEFORE AND AFTER GIVING EFFECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT TO BE EFFECTIVE ON THE
AMENDMENT CLOSING DATE, NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED SINCE
AUGUST 26, 2005;


 


(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;

 

2

--------------------------------------------------------------------------------


 


(D)           EACH REPRESENTATION AND WARRANTY MADE BY THE BORROWER IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE AT
AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR
DATE); AND


 


(E)           EACH OF THE GUARANTORS SHALL HAVE EXECUTED A CONFIRMING CONSENT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR OTHERWISE SATISFACTORY
TO THE AGENT, AND DELIVERED THE SAME TO THE AGENT AT 1095 AVENUE OF THE
AMERICAS, NEW YORK, NEW YORK 10036 (ATTENTION: LOANS ADMINISTRATION) OR SUCH
OTHER PLACE DIRECTED BY THE AGENT.


 


7.             RATIFICATION AND RELEASE. THE BORROWER DOES HEREBY REMISE,
RELEASE AND FOREVER DISCHARGE THE AGENT AND THE LENDERS AND EACH OF THEIR
RESPECTIVE AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND
AGENTS, PAST AND PRESENT, AND EACH OF THEM, OF AND FROM ANY AND ALL MANNER OF
ACTIONS, AND CAUSES OF ACTION, SUITS, DEBTS, DUES, ACCOUNTS, BONDS, COVENANTS,
CONTRACTS, AGREEMENTS, JUDGMENTS, CLAIMS AND DEMANDS WHATSOEVER IN LAW OR IN
EQUITY, WHICH AGAINST THE AGENT, THE LENDERS OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUCCESSORS, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL OR AGENTS, OR
ANY ONE OR MORE OF THEM, THE BORROWER EVER HAD, NOW HAS, OR HEREAFTER CAN, SHALL
OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING THAT OCCURRED OR DID
NOT OCCUR ON OR PRIOR TO THE AMENDMENT CLOSING DATE WITH RESPECT TO THE LOAN
AGREEMENT, THIS AMENDMENT OR ANY SECURITY DOCUMENT OR OTHER LOAN DOCUMENT, ANY
PREVIOUS VERSION HEREOF OR THEREOF OR ANY PROPOSED AMENDMENT OR WAIVER HEREOF OR
THEREOF. ‘


 


8.             LIMITED NATURE OF AMENDMENTS AND WAIVERS. THE AMENDMENTS AND
WAIVERS SET FORTH HEREIN ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE
DEEMED TO PREJUDICE ANY RIGHT OR RIGHTS WHICH THE AGENT OR THE LENDERS MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS. EXCEPT AS EXPRESSLY CONSENTED TO HEREIN, THE
TERMS AND PROVISIONS OF THE LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REMAIN
IN FULL FORCE AND EFFECT.


 


9.             THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


 


10.           THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY
AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 


11.           COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL THE
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. TELECOPIED
SIGNATURES HERETO SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A
MANUALLY SIGNED COPY.

 

3

--------------------------------------------------------------------------------


 


12.           HEADINGS. THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF
THIS AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first shown.

 

 

BANK OF SCOTLAND PLC, as Agent and as a

 

Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FH PARTNERS LLC

 

 

 

 

 

By:

 

 

 

Name:  James C. Holmes

 

 

Title:  Executive Vice President

 

[Signature Page to Amendment No. 6]

 

4

--------------------------------------------------------------------------------


 

Annex A

 

CONFIRMING CONSENT

 

Reference is hereby made to the foregoing Amendment No. 6 (the “Amendment”) to
the Revolving Credit Agreement dated as of July 14, 2008 among the Borrower, the
Lenders and the Agent (said agreement, as from time to time amended or otherwise
modified, the “Agreement”).

 

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

 


(A)           ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
REMAIN IN FULL FORCE AND EFFECT; AND


 


(B)           ITS CONSENT AND ACKNOWLEDGEMENT HEREUNDER IS NOT REQUIRED UNDER
THE TERMS OF SUCH LOAN DOCUMENTS AND ANY FAILURE TO OBTAIN ITS CONSENT OR
ACKNOWLEDGMENT IN CONNECTION HEREWITH OR WITH ANY SUBSEQUENT CONSENT, WAIVER OR
AMENDMENT TO THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WILL NOT AFFECT
THE VALIDITY OF ITS OBLIGATIONS UNDER THE AFORESAID LOAN DOCUMENTS OR ANY OTHER
LOAN DOCUMENT, AND THIS CONSENT AND ACKNOWLEDGEMENT IS BEING DELIVERED FOR
PURPOSES OF FORM ONLY.


 

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Agreement. This Consent is dated as of the Amendment Closing Date (as
defined in the Amendment).

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Senior Vice President

 

 

 

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

--------------------------------------------------------------------------------


 

FIRSTCITY HOLDINGS CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

  Name: James C. Holmes

 

 

  Title: Executive Vice President

 

 

[Signature Page to Confirming Consent to Amendment No. 6]

 

--------------------------------------------------------------------------------